12/1/2020                Case 2:20-cv-02321-DJH       Document 1-1 Filed 12/02/20 Page 1 of 2
                                             https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl


                                               UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA


                                                     Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                 Tyler Bowyer ; Loraine Pellegrino ;
                 Nancy Cottle ; Anthony Kern ; James
                 R Lamon ; Jake Hoffman ; Greg
                                                                     Doug Ducey , Governor; Katie
   Plaintiff(s): Safsten ; Kelli Ward ; Michael Ward ; Defendant(s):
                                                                     Hobbs , Arizona Secretary of State
                 Sam Moorhead ; Robert Montgomery ;
                 Michael John Burke ; Christopher M
                 King ; Salvatore Luke Scarmardo
   County of Residence: Maricopa                                         County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   Alexander Kolodin
   Kolodin Law Group PLLC
   3443 N. Central Ave. Ste. 1009
   Phoenix , Arizona 85012
   6027302985



  II. Basis of Jurisdiction:                    3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- 1 Citizen of This State
                          Defendant:- 1 Citizen of This State

  IV. Origin :                                  1. Original Proceeding

  V. Nature of Suit:                            441 Voting

  VI.Cause of Action:                           42 U.S.C. § 1983 Deprivation of rights

  VII. Requested in Complaint
                     Class Action: No
                   Dollar Demand:

https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                      1/2
12/1/2020                Case 2:20-cv-02321-DJH       Document 1-1 Filed 12/02/20 Page 2 of 2
                                             https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

                           Jury Demand: No

  VIII. This case is not related to another case.

  Signature: Alexander Kolodin

         Date: 12/1/2020
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                           2/2
